DETAILED ACTION
Claims 1-13 and 15 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 12/27/2017 (SWEDEN 1751649-3).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 06/23/2020; 10/23/2020 and 09/15/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 line 3 recites “and/or” is unclear how “and/or” at least one vehicle external communication unit.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlowe (US 2008/0247576 A1) in view of Engstrom et al. (US 2006/0287787 A1).
Regarding claim 1, Marlowe teaches a method for communicating with a vehicle, said vehicle comprising: 
at least one vehicle internal system (a multimedia device integration system see Marlowe: ¶0011]); at least one add-on system, said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer (after-market audio devices Marlowe: see ¶[0011]); and at least one internal communication unit configured for communication with at least one vehicle external communication unit (Bus technology utilized to interface with portable audio/video device such as CAN and USB see Marlowe: ¶[0121]), wherein the method comprises:
configuring an add-on interface, the add-on interface being arranged in said vehicle as an interface between the at least one vehicle internal system and the at least one add-on system (integrating an external device for use with a car stereo or video system see Marlowe: ¶[0014]), by defining: at least one function of said add-on interface (auxiliary input 35 add on car radio system see Marlowe: Fig.2G), and at least a signaling format to be used by said at least one internal communication unit for said communication with said at least one vehicle external communication unit (command generated at the control panel are received by the present invention  and format command see Marlowe: ¶[0011]); and
communicating, using said at least one internal communication unit and said immutable and unique identifier ID, with said at least one vehicle external communication unit (Commands generated at the control panel are received by the present invention and converted into a format recognizable by the after-market device. The formatted commands are executed by the after-market device, and audio therefrom is channeled to the car stereo see Marlowe: ¶[0011]). 
Marlowe does not explicitly discloses creating, an immutable and unique identifier ID related to the configuration of the add-on interface.
However, Engstrom teaches the creating, an immutable and unique identifier ID related to the configuration of the add-on interface (Application manager 41 assigned application identifier to application 33 to communicate with driver see ¶[0075-0077]; Fig.3) in order to manage the communication interaction by of an interaction manager (see Engstrom: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Marlowe to include (or to use, etc.) the creating, an immutable and unique identifier ID related to the configuration of the add-on interface as taught by Engstrom in order to manage the communication interaction by of an interaction manager (see Engstrom: ¶[0002]).
Regarding claim 2, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Engstrom further teaches wherein said communicating comprises: arranging vehicle related information in one or more packets in accordance with said signaling format (Priority index of communication see Engstrom: ¶[0079]; adding said immutable and unique identifier ID to each one of said one or more packets (Application manager 41 assigned application identifier to applications 31-33 to communicate with driver see Engstrom: ¶[0075-0077]; Fig.1); and transmitting said one or more packets to said at least one vehicle external communication unit (it has to execute a first routine with the interaction manager 41 (arrows A6 and A7) see ¶[0055]; Fig.1 element A7) in order to manage the communication interaction by of an interaction manager (see Engstrom: ¶[0002]).
Regarding claim 3, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Engstrom further teaches wherein said communicating comprises: transmitting said immutable and unique identifier ID and information related to a corresponding configuration of said add-on interface to said at least one vehicle external communication unit (it has to execute a first routine with the interaction manager 41 (arrows A6 and A7) to communication between application 3 and driver information unit 4 see Engstrom: ¶[0042-0043]; ¶[0055]; Fig.1 element A7) in order to manage the communication interaction by of an interaction manager (see Engstrom: ¶[0002]).
Regarding claim 4, the Marlowe taught the method as claimed in claim 1 as described hereinabove. The Marlowe further teaches including for each one of said one or more packets: receiving said packet from said at least one vehicle external communication unit (receiving auxiliary input data 1-n see Marlowe: Fig.2F-2G); detecting said immutable and unique identifier ID for said packet (Application manager 41 assigned application identifier to application 33 to communicate with driver see Engstrom: ¶[0075-0077]; Fig.3); determining, based on said detected immutable and unique identifier ID for said packet: to which system said packet is related; and how the information in said packet should be interpreted; and detecting, based on the determined interpretation, vehicle related information included in said packet (interaction manager assigned ID for applications 31-33 perform a communication of interaction with driver “the interaction manager 41 does not need to know which application 2,3 had sent the request. It is sufficient that the interaction manager 41 knows that an application X is asking for permission to perform a communication and/or interaction Y (e.g. presenting a message), preferably with a priority index P, without knowing what X and Y actually are” see Engstrom: ¶[0093]; Fig.1) in order to manage the communication interaction by of an interaction manager (see Engstrom: ¶[0002]).
Regarding claim 5, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Marlowe further teaches wherein said at least one vehicle external communication unit is comprised in and/or is associated with one or more of: at least one web and/or internet related unit; at least one internet cloud related unit; at least one infrastructure unit; at least one external communication unit included in at least one other vehicle; at least one server; at least one database; at least one processor; and/or at least one computer (after market audio device “The auxiliary inputs 35 can be connected to analog sources, or can be digitally coupled with one or more audio devices, such as after-market CD players, CD changers, MP3 players, satellite receivers, DAB receivers, and the like, and integrated with an existing car stereo” see Marlowe: ¶[0063]).
Regarding claim 6, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Engstrom further teaches wherein said at least one vehicle external communication unit is comprised in one or more of: an add-on interface configuration tool configured for handling the configuration of the add-on interface; and/or a register storing one or more of said immutable and unique identifiers ID and information related to one or more corresponding configurations of said add-on interface, respectively (Application manager 41 assigned application identifier to applications 31-33 to communicate with driver see Engstrom ¶[0075-0077]; Fig.3) in order to manage the communication interaction by of an interaction manager (see Engstrom: ¶[0002]).
Regarding claim 7, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Engstrom further teaches wherein one immutable and unique identifier ID is created for each specific configuration of said add-on interface (Application manager 41 assigned application identifier to each of applications 31-33 to communicate with driver see ¶[0075-0077]; Fig.3) in order to manage the communication interaction by of an interaction manager (see Engstrom: ¶[0002]).
Regarding claim 8, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Engstrom further teaches wherein said creating of said immutable and unique identifier ID includes generating of a universally unique identifier (UUID) and/or a globally unique identifier (GUID) (application identification see Engstrom: ¶[0095]).
Regarding claim 9, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Marlowe further teaches wherein: said at least one internal communication unit is included in a control system network of said vehicle; and said at least one add-on system is connected to an external control system network input of an interface control unit including said add-on interface (Car radio 10 and auxiliary interface 40 and add on interface to the interface 20 see Marlowe: Fig.2H).
Regarding claim 10, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Marlowe further teaches wherein said at least one internal communication unit is configured for communicating with said at least one vehicle external communication unit using one or more of: a wireless communication standard connection; and/or a wired connection (car radio is communication with after market device with BUS, CAN and USB/USB2 see Marlowe: ¶[0121]).
Regarding claim 11, the Marlowe taught the method as claimed in claim 1 as described hereinabove. Marlowe further teaches wherein said at least one add-on system is a system provided by at least one other part than said manufacturer of said vehicle (after market car stereo system see Marlowe: ¶[0011]).
Regarding claim 12, the Marlowe taught the method as claimed in claim 10 as described hereinabove. Marlowe further teaches wherein defining said at least one function of said add-on interface and of said at least a signaling format is based on input provided by one or more of: a final user of said vehicle (information produced by the external CD player/changer can be quickly and conveniently viewed by a driver by merely viewing the display of the car stereo see Marlowe: ¶[0088]); at least one other part than said manufacturer, said at least one other part having knowledge of said at least one add-on system; and/or said manufacturer.
Regarding claim 13, claim 13 is rejected for the same reason as claim 1 as described hereinabove. Claim 13 recites a computer program product that perform the same functionalities of method of claim 1. 
Regarding claim 15, claim 15 is rejected for the same reason as claim 1 as described hereinabove. Claim 15 recites a control unit arranged with a vehicle that perform the same functionalities of method of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


July 28, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478